PER CURIAM
Plaintiffs brought this action for trespass and to quiet title to certain real property against three defendants, Chad and Roma Roderick and Diane Erdman. Plaintiffs appeal from a default judgment entered in favor of the Rodericks. The judgment does not adjudicate the rights and liabilities of defendant Erdman, and neither the order of default, the order granting the Rodericks’ “Motion For Entry of Judgment After Default” nor the judgment itself contain an express determination that there is no just reason for delay or an express direction for the entry of judgment as required by ORCP 67B. The judgment is not appealable. Hale v. County of Multnomah, 298 Or 141, 689 P2d 1290 (1984); May v. Josephine Memorial Hospital, 297 Or 525, 686 P2d 1015 (1984).
Appeal dismissed.